DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said metadata" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "maintaining encryption keys used to encrypt plaintext data produce ciphertext data protected in said enclave from access.” This limitation seems to be missing words and is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bestler et al., USPN 2014/0025948 in view of Wang et al., USPN 2019/0197260.
With regard to claim 1 Bestler discloses a method of deduplicating and protecting secret client data (0009-0010) in a multiple client data deduplication and storage environment (0002, 0045), including receiving a block of secret plaintext data from a client (0039, Fig 2 step 201), encrypting the block of received secret plaintext data by an application executing in a processor to produce a corresponding ciphertext block (0042, Fig 2 step 208), deduplicating the ciphertext block against previously stored ciphertext (0036) by using the block of received plaintext data that produced the ciphertext block (0037, Table 1), and storing the deduplicated ciphertext block in the absence of previously stored ciphertext corresponding to the block of received plaintext data (0039). Bestler does not disclose the storage including a trusted execution environment which provides protected areas in an address space of the application for confidential information intended to be accessed only by a designated recipient, and which storage is inaccessible by unauthorized entities and other processes even those having 
With regard to claim 7, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Wang further discloses maintaining encryption keys used to encrypt plaintext data produce ciphertext data protected in the enclave from access (0055). The motivation to combine remains the same as outlined above with regard to claim 1.
With regard to claim 9, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Bestler further discloses receiving comprises receiving from the client the plaintext data at the storage via a secure transmission level secured communications channel (0068), and wherein the multiple clients are in one or more deduplication domains in which data of the clients in one deduplication domain are deduplicated against data of other clients in the deduplication domain (0002, 0045). The motivation to combine remains the same as outlined above with regard to claim 1.
With regard to claim 2, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Wang further discloses calculating in the enclave an initialization 
With regard to claim 6, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Wang further discloses the metadata includes an identifier of a key version and an initialization vector that were used to encrypt the corresponding block of received plaintext data to produce the block of ciphertext (0055, 0058). The motivation to combine remains the same as outlined above with regard to claim 2.
With regard to claims 3, 10-12, 15, 16, and 18, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Bestler further discloses calculating a hash of data in the block of received plaintext data (0037, table 1), and wherein the deduplicating includes-13- 118225Attorney Docket No. E003-2427UScomparing the hash against hashes of previously received plaintext blocks (0037, table 1). Wang discloses upon detecting a matching hash, further comparing metadata associated with a block of ciphertext corresponding to the block of received plaintext data to metadata associated with a previously received plaintext block having the matching hash (0051), and upon the compared metadata being different, storing the block of ciphertext (0052). It would have been obvious for 
With regard to claim 5, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Wang further discloses upon there being no matching hashes, storing the block of ciphertext corresponding to the received plaintext data block as non-duplicated data (0051), and storing with the block of ciphertext the metadata associated with the block of ciphertext (0015, 0058). The motivation to combine remains the same as outlined above with regard to claim 3. 
With regard to claim 14, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Bestler further discloses the plaintext data is compressed (0037, Table 1). The motivation to combine remains the same as outlined above with regard to claim 3.
With regard to claims 8, 13, 19, and 20, Bestler in view of Wang disclose the method of claim 1, as outlined above, but neither discloses receiving a request from a client for a block of plaintext data, verifying that the requesting client is authorized to receive the requested plaintext data, and, upon confirming authorization, retrieving from storage a block of ciphertext corresponding to the requested plaintext data, decrypting the retrieved block of ciphertext to produce the requested plaintext data, and returning to the requesting client the requested plaintext data. The examiner takes official notice that it is well known in the art to verify authorization of a user requesting to store or acquire data. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to verify the authorization of a data storage or acquisition .
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bestler in view of Wang, in further view of Nagle et al., USPN 2019/0073152.
With regard to claims 4 and 17, Bestler in view of Wang disclose the method of claim 1, as outlined above, and Wang further discloses the comparing metadata includes determining whether a key version used to encrypt the previously received plaintext block data is different from a key version used to encrypt the block of received plaintext data (0058), but does not disclose upon determining that the key versions are different, the storing includes overwriting in storage a block of ciphertext corresponding to the previously received plaintext data block with the block of ciphertext corresponding to the block of received plaintext data. Nagle discloses a deduplication method (0002) similar to that of Bestler and Wang, including using metadata (0180), and further discloses overwriting data for deduplication (0186). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the overwriting of Nagle in the deduplication method of Bestler in view of Wang for the motivation updated deduplication.
References Cited
Fuhry et al., USPN 2021/0266329, is cites as a relevant reference that teaches deduplication using a trusted execution environment (0014), but was not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434